DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed October 15, 2020.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2020 and December 29, 2021 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-11 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. With respect to step 2A, the claims 1, 9 and 14, recites:

i) Displaying a geographic area (e.g. a mental process which may be performed through observation or performed by hand such as a hand drawn map)
ii) Receiving input designating a zone of the geographic area (e.g. a mental process which may be performed by observation of a geographic area or from of information provided by another)
iii) Receiving input identifying an agricultural material to be applied to the zone (e.g. a mental process which may be performed by observation of a geographic area or from of information provided by another)
iv) Determining an application plan for the zone (e.g. a mental process which may be in the form of evaluation, judgement or opinion)
v) Transmitting the application plan to an agricultural machine (e.g. a mental process of outputting the evaluation, judgement or opinion to a machine, which may be performed by hand or presented to another to be applied to a machine, and which may or may not be applied to the machine)

With respect to step 2A, the judicial exception is not integrated into a practical application because, which the evaluation, judgement or opinion may be transmitted to an agricultural machine, there is no requirement that it is actually applied to the machine so as transform the machine.  Further, there appears to be no improvement of technology. Finally, the recitation of computer structure is nothing more than generic structure for performing the mental process.  Accordingly, claims 1, 9 and 14 are rejected under 35 USC 101.

With respect to claims 2, 10 and 18, the claim merely defines constraints of the observation.

With respect to claims 3, 11 and 19, the claim merely recites additional observations and evaluation, judgement or opinion.

With respect to claims 7 and 15, the claim merely recites additional observations and evaluation, judgement or opinion.

With respect to claims 8 and 16, the claim merely recites additional observations and evaluation, judgement or opinion.

	Claims 4-6 and 12-14 satisfies 35 USC 101 due to the transformation of a machine so as to perform the application plan, as recited in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 and 14 recite the limitation "the operation".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1__________ are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No2018/0359905, to Foster et al. (hereinafter Foster).

As per claim 1, and similarly with respect to claims 9 and 17, Foster discloses a method comprising: displaying a geographic area to a user (e.g. see Fig. 2, and para. 0031, wherein a base station 32 of a work vehicle 10 includes an operator interface 74 having a display 76 for displaying a map of a field); receiving input designating a zone of the geographic area (e.g. see Figs. 4 and 5A, and para. 0031, wherein the map is partitioned and/or wherein an object is identified on the map); receiving input identifying an agricultural material to be applied to the zone (e.g. see para. 0018, wherein fertilizer or seeding is identified to be applied to the field); determining an application plan for the zone; and transmitting the application plan to an agricultural machine (e.g. see para. 0031, wherein the base station transmits to the work vehicle instruction to direct the work vehicle through the field).  

As per claim 2, and similarly with respect to claims 10 and 18, Foster discloses the features of claims 1, 9 and 17, respectively, and further discloses wherein the application plan for the zone comprises a plurality of geographic coordinates (e.g. see Fig. 5A, wherein the zone would be defined by some sort of coordinate system) and related application rates of the agricultural material (e.g. the coordinate system would be related to the application of fertilizer or seed).

As per claim 3, and similarly with respect to claims 11 and 19, Foster discloses the features of claims 1, 9 and 17, respectively, and further discloses wherein the determining an application plan for the zone comprises: identifying a feature in the zone (e.g. see Fig. 5, wherein obstacle 184 is determined); identifying an offset from the feature based on a type of the feature and the agricultural material (e.g. see Fig. 5A, wherein an obstacle headline partition194 (i.e. offset) is defined, which is based upon whether the obstacle is traversable and whether application of material is to be administered): determining geographic coordinates bounding an area adjacent to the feature based on the offset (e.g. see Fig. 5A); and determining application restrictions for the area adjacent to the feature (e.g. the Office notes that material would not be applied to the obstacle headline partition).

As per claim 4, and similarly with respect to claims 12 and 20, Foster discloses the features of claims 1, 9 and 17, respectively, and further discloses further comprising: operating the agricultural machine based on the application plan (e.g. see para. 0031, wherein the base station transmits to the work vehicle instruction to direct the work vehicle through the field).

As per claim 5, and similarly with respect to claim 13, Foster discloses the features of claims 4 and 12, respectively, and further discloses further comprising: receiving application data from the agricultural machine; and storing the application data in an application history database (e.g. see Fig. 2 and para. 0033, wherein the base station receives data from the work vehicle which would be stored in some sort of at least temporary database for processing and display).

As per claim 6, and similarly with respect to claim 14, Foster discloses the features of claims 5 and 13, respectively, and further discloses wherein the application data is generated based on the operating (e.g. see Fig. 2 and para. 0033, wherein the base station receives data from the work vehicle).

As per claim 7, and similarly with respect to claim 15, Foster discloses the features of claims 3 and 11, respectively, and further discloses wherein the application plan comprises application rates for the agricultural material based on the agricultural material, the zone, and the feature (e.g. the Office notes that a rate, either application or no application, would be based upon the object, and the type of material being applied).

As per claim 8, and similarly with respect to claim 16, Foster discloses the features of claims 7 and 15, respectively, and further discloses wherein the application rates vary in different areas of the zone based on the agricultural material, the zone, and the feature (e.g. the Office notes that a rate, either application or no application, would be based upon the object, and the type of material being applied; the Office further notes that the rate of application would inherently vary by at least a minimal amount).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669